Citation Nr: 1231403	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  99-16 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for allergies, to include sinusitis, allergic rhinitis, and hay fever, to include whether service connection can be granted.

2.  Entitlement to service connection for postoperative residuals of a total hysterectomy, left salpingo oophorectomy, lysis of adhesions, ruptured left ovary and uterine fibroids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to November 1987 and from March 1990 to March 1996.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and from a June 2005 rating decision of the RO in Houston, Texas.  In March 2004, October 2006, August 2009 and July 2010 the Board remanded the case for further development.  The case has been returned to the Board for further appellate action.  

In August 2006, the Veteran testified at a travel board hearing at the RO before Veterans Law Judge who subsequently left the Board.  Thereafter, she again testified at another travel board hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with her claims folders.

The issue of entitlement to service connection for postoperative residuals of a total hysterectomy and left salpingo oophorectomy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for allergies was originally denied in an October 1996 rating action because it was determined to have existed prior to service and was not aggravated by service and the condition was considered a congenital or developmental defect not subject to service connection.  

2.  The evidence received since the October 1996 rating decision includes statements from the Veteran and her mother that she did not have allergies prior to service and has been treated for her allergies, allergic rhinitis and sinusitis since service; this evidence, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for allergies.

3.  Competent evidence of record shows the Veteran's allergies, diagnosed as allergic rhinitis and hay fever, were first manifest in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for allergies, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, allergies, to include allergic rhinitis and hay fever, were incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veteran's claim with respect to VA's duties to notify and assist a claimant.  The Board finds that any defect with respect to content or the timing of the receipt of the notice requirements is harmless error in the case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional delay in the adjudication of this issue, which would result from a remand solely to allow the RO to apply the applicable notification and assistance duties, would not be justified.

Analysis

The Veteran is seeking to reopen her claim of entitlement to service connection for allergies, to include allergic rhinitis, sinusitis and hay fever, which was originally denied by an October 1996 rating decision on the basis that her allergies pre-existed service and were not aggravated by such service and that the condition was considered a congenital or developmental defect not subject to service connection.  The Veteran did not appeal the rating decision.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2011).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

At the time of the October 1996 rating decision, the record relevantly contained the Veteran's service treatment records.  Also of record was a VA examination report showing the Veteran was allergic to all pollens except oak and a diagnosis of multiple seasonal allergies, not present at the time of the examination.  

The evidence associated with the claims files subsequent to the October 1996 rating decision includes a written statement from the Veteran's mother received in May 2012, indicating that her daughter did not have allergies or sinus problems prior to her enlistment into the service in 1986 and that she began having sinus and allergy problems after joining the service while stationed at Fort Gordon in Georgia.  Her mother further states that she continues to have severe symptoms and now takes allergy shots for her symptoms.  In both her August 2006 and May 2010 Board hearings, the Veteran also testified that she had no allergies prior to her first period of service and has continued to experience allergy symptoms since her discharge from service.  As noted above, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  Justus, supra.  

The written statement from the Veteran's mother, as well as her testimony and written statements is certainly new, in that it was not previously of record.  Further, the statements and testimony are evidence indicating that the Veteran's allergies did not pre-exist service, but had their initial onset in service.  Thus, it relates to an unestablished fact necessary to substantiate the claim and is material.  Therefore, the submitted written statements of the Veteran and her mother, as well as her testimony raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim.  

As the Board has determined that new and material evidence sufficient to reopen the previously denied claim has been received, the Board must now address the de novo issue of entitlement to service connection for this disorder.

The Veteran contends that her allergies did not pre-exist her service and had their initial onset during her first period of service.  She contends that she did not give a history of any allergies at the time she enlisted for her first period of service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Several attempts to secure the Veteran's medical history and enlistment medical examination for her first period of service were unsuccessful.  However, the available treatment records show that she was treated for diagnosed hay fever and a reaction to a "POR" shot in April 1986, during her first period of service.  In a January 1990 medical prescreening for her second period of service, the Veteran denied having allergies, although a report of medical history completed that same day shows she reported allergies to chocolate and wool.  There were no relevant findings on the accompanying enlistment medical examination.  Subsequent service treatment records show intermittent treatment for diagnosed hay fever, allergic rhinitis and allergies.  Although a June 1995 service treatment record notes her history of seasonal allergies since 1990, it further noted that she had symptoms on her induction at Fort Gordon in Georgia, and while stationed in Germany.  There is no evidence that she had allergies prior to service.  

The Board also acknowledges that the Veteran is competent to give evidence about what she experienced; i.e., that she first began to experience allergy symptoms during her first period of service in Georgia and that her symptoms continued during her second period of service and after her discharge.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Indeed, the available service treatment records and post-service treatment records support her contentions and the Veteran's mother, in a May 2012 written statement indicated that her daughter did not have allergy symptoms until her service in Georgia in 1986 and continues to experience such symptoms.  

As noted above, the medical evidence following her discharge continues to show that the Veteran continues to experience allergy symptoms, frequently diagnosed as allergic rhinitis or hay fever.  The Board finds that the competent evidence of record shows that the Veteran's allergies were initially manifested during her first period of service, and became chronic during her second period of service.  She continues to experience chronic recurrent symptoms since her discharge from service.  There is no competent evidence to the contrary.  

The Board observes that the this claim was initially denied in part on the basis that allergies were a congenital or developmental abnormality and not subject to service connection.  There is no medical evidence of record showing that the Veteran's allergies are congenital or developmental defects.  In any event, service connection may be granted for congenital or hereditary diseases, if initially manifested in or aggravated by service.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  The Board finds that the initial manifestation of the Veterans allergies in service is clearly demonstrated, as discussed above.

The Board finds the Veteran's reports regarding the onset of her allergy symptoms while stationed in Georgia during her first period of service to be credible, as they are consistent throughout the pendency of her appeal.  Moreover, her mother also stated that she did not have symptoms prior to her first period of service and that she continues to have symptoms after her discharge.  The medical evidence of record does not contradict the Veteran and her mother's statements.  Under these circumstances, the Board cannot conclude, given this evidence that the preponderance of the evidence is against the claim.  

Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for allergies, to include allergic rhinitis and hay fever.  Accordingly, service connection for allergies, to include allergic rhinitis and hay fever, is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence having been received, the claim for serve connection for allergies, to include allergic rhinitis and hay fever is reopened and service connection for allergies is granted.


REMAND

Regarding the claim for service connection for postoperative residuals of a total hysterectomy and left salpingo oophorectomy, the Veteran asserts that she is entitled to service connection for her April 1999 total hysterectomy and left oophorectomy as she first began experiencing gynecological problems during her first period of service and is service-connected for a right oophorectomy done in April 1993.  She contends that her symptoms continued after her service discharge and led to her April 1999 surgery.  She also believes that her hysterectomy and left oophorectomy may be secondary to her service-connected right oophorectomy.  Although a May 2003 VA examiner determined that there was no medical evidence that the Veteran had fibroids or cysts present during her active duty, service treatment records indicate that a prominent left follicular cyst and a slightly enlarged uterus were observed in a November 1990 pelvic ultrasound.  These facts do not appear to have been considered in the opinion provided.  Accordingly, the Board finds that another opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims files should be referred to a suitably qualified person for an opinion as to the etiology of the Veteran's postoperative total hysterectomy and left salpingo oophorectomy.  This person should review the claims folders, with particular attention to her service medical records indicating a November 1990 pelvic ultrasound that showed evidence of a slightly enlarged uterus and a prominent left follicular cyst, as well as the Veteran's complaints following her 1993 right oophorectomy.  Based on this review of the record, the reviewer is asked to opine whether it is as likely as not that the Veteran's April 1999 surgery was a result of any gynecological symptoms or findings in service, to include a left ovary cyst and slightly enlarged uterus in November 1990.  The reviewer should further render an opinion as to whether it is at least as likely as not that the Veteran's postoperative total hysterectomy and left oophorectomy is proximately due to, the result of, or aggravated by the right oophorectomy surgery in April 1993.  The clinical findings and reasons that form the basis of any opinion should be clearly set forth in the report. 

If the reviewer is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the reviewer should identify the evidence required in order to render a non-speculative opinion.  

2.  Thereafter readjudicate the Veteran's claim.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


